USDC IN/ND case 2:21-cr-00082-PPS-APR document 11 filed 08/04/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
               Plaintiff,                    )
                                             )
      v.                                     )    NO. 2:21 CR 82-PPS/APR
                                             )
 FRANCISCO ALEMAN,                           )
                                             )
               Defendant.                    )


                                        ORDER

      This matter is before me on the findings and recommendation of Magistrate

Judge Andrew P. Rodovich relating to defendant Francisco Aleman’s agreement to

enter a plea of guilty to Count 1 of the information pursuant to Rule 11 of the Federal

Rules of Criminal Procedure. [DE 2, 7.] Following a hearing on the record on July 20,

2021 [DE 7], Judge Rodovich found that defendant understands the charge, his rights,

and the maximum penalty; that defendant is competent to plead guilty; that there is a

factual basis for defendant’s plea; and that the defendant knowingly and voluntarily

entered into his agreement to enter a plea of guilty to Count 1 of the information

charging him with wire fraud, in violation of 18 U.S.C. § 1343. Judge Rodovich

recommends that the Court accept defendant’s plea of guilty and proceed to impose

sentence. Neither party has filed a timely objection to Judge Rodovich’s findings and

recommendation.

      ACCORDINGLY:
USDC IN/ND case 2:21-cr-00082-PPS-APR document 11 filed 08/04/21 page 2 of 2


       Having reviewed the Magistrate Judge’s findings and recommendation

concerning defendant Francisco Aleman’s plea of guilty, to which no objection has been

filed, the Court hereby ADOPTS the findings and recommendation [DE 7] in their

entirety.

       Defendant Francisco Aleman is adjudged GUILTY of Count 1 of the information.

       The sentencing hearing is SET for December 3, 2021 at 1:00 p.m.

Hammond/Central time.

ENTERED: August 4, 2021.

                                        /s/ Philip P. Simon
                                        PHILIP P. SIMON, JUDGE
                                        UNITED STATES DISTRICT COURT




                                           2
